DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically,  generating a prediction output for the data; pre-processing the data using a pre-processing strategy selected based on the prediction output by: identifying a plurality of areas in the video data, and cropping the video data based on the plurality of areas to obtain pre- processed data. 

The examiner identifies, as the best prior art of record, the following documents:  	a. U.S. Pre-Grant Publ'n. No. 2012/0263241 (published 17 Feb. 2011) [hereinafter Swenson] teaches receiving data generated by a source application; (i.e. fig. 4 shows source data may be received for a device or application (404); see paragraph 54) inputting the data into a predictive model, the predictive model generating a prediction output for the data;  (i.e. fig. 4 shows the source data may input into a predictive algorithm; see paragraphs 55) pre-processing the data using a pre-processing strategy selected based on the prediction output; (i.e. fig. 4 shows the output of the predictive algorithm is utilized for compression processing utilizing the prediction; see paragraphs 55, 56) discarding a first portion of the preprocessed data and retaining a second portion of the pre-processed data; and transmitting the second portion of the pre-processed data over a network to a server for processing of the data. (i.e. fig. 4 shows video data to be transmitted over the network is processed for compression in real time, be either adding data to a video frame or reducing the size of the video frame, this processing occurs until the video stream transmission is complete; see paragraphs 49, 50, 56 - 59) However, Swenson does not teach, generating a prediction output for the data; pre-processing the data using a pre-processing strategy selected based on the prediction output by: identifying a plurality of areas in the video data, and cropping the video data based on the plurality of areas to obtain pre- processed data.
 	b. U.S. Pre-Grant Publ'n. No. 2022/0021887 (published 20 Jan. 2022) [hereinafter Banerjee] teaches a machine learning model that takes a video stream as input, the model may scan the video data in real time to define regions of interest. The model may to extract the region of interest for the compressor and thus may accommodate a macro-blocks of different sizes and shapes to readily be adapted to a variety of compression techniques. However, Banerjee does not teach, generating a prediction output for the data; pre-processing the data using a pre-processing strategy selected based on the prediction output by: identifying a plurality of areas in the video data, and cropping the video data based on the plurality of areas to obtain pre- processed data. 


Additionally, all of the further limitations in 4, 10, 11 and 21 - 33 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 17, 2022Primary Examiner, Art Unit 2471